Citation Nr: 0711718	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-40 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted service connection for 
hepatitis C evaluated as noncompensable effective April 8, 
2003.  The veteran perfected a timely appeal of this 
determination to the Board.

In May 2006, the RO increased the evaluation of the veteran's 
service-connected hepatitis C to 10 percent disabling, 
effective April 8, 2003.  

As the appeal regarding the evaluation of the veteran's 
hepatitis C involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board notes that additional evidence has been received 
since the May 2006 supplemental statement of the case.  The 
Board finds that the evidence is either not relevant to the 
issue on appeal or the evidence is redundant of evidence 
currently on file.  Therefore, the Board finds that the 
veteran is not prejudice by an adjudication of his appeal at 
this time.

FINDINGS OF FACT

1.  The veteran's hepatitis C is not productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

2.  The veteran's hepatitis C is not productive of portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise and at least minor weight loss.




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the veteran's hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.115; Diagnostic Codes 7312, 7345, 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent a letter to the veteran in April 2003, (prior to 
the October 2003 grant of service connection).  This letter 
adequately informed the veteran of the type of evidence and 
information necessary to substantiate the claim of service 
connection for hepatitis C.  The letter, however, did not 
provide notice of the type information and evidence necessary 
to establish a disability rating or an effective date.  Thus, 
there was a notice error in this case.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is a first-element notice error regarding the 
information and evidence necessary to warrant entitlement to 
a higher evaluation.  The burden is on the veteran to assert 
with specificity how the notification error was prejudicial 
or affected the essential fairness of the adjudication.  In 
the present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, since the veteran's October 2003 rating 
decision granting service connection for hepatitis, the 
veteran has substantially participated in the appeals 
process.  He has provided information in order for VA to 
receive pertinent treatment records, as well as submitted 
medical reports directly to VA.  He has attended VA 
examinations.  He has also submitted written argument 
pertaining to his claim.  Also, the veteran received a 
Statement of the Case dated in October 2004, which outlined 
the legal criteria for an increased rating for hepatitis, and 
he had an opportunity to respond.  Moreover, in March 2006, 
he was notified of the information and evidence necessary to 
assign a disability rating and an effective date.  He was 
given ample opportunity to respond to this notice, as his 
appeal was not certified to the Board until December 2006.

In sum, the Board finds that the notice error did not affect 
the essential fairness of the adjudication.  There has been 
no prejudice from the notice error.  The veteran had an 
opportunity to participate effectively in the processing of 
his claim.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, VA examinations in 
connection with the claim, and statements submitted by the 
veteran and his representative in support of the claim.  

Based on the foregoing, the Board finds that VA's duty to 
notify and assist has been satisfied and that an adjudication 
of the appeal at this juncture is proper. 

II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the veteran's hepatitis C is currently rated as 10 
percent disabling under Diagnostic Code 7354.  Under 
Diagnostic Code 7354, hepatitis C is evaluated as 
noncompensable if the condition is nonsymptomatic.  A 10 
percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted where there is 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent evaluation is warranted where 
there is daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 60 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition) and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  And 
a maximum 100 percent evaluation is warranted where there is 
serologic evidence of hepatitis C infection with near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) due to hepatitis C infection.  

Note 1 to this Diagnostic Code requires that sequelae, such 
as cirrhosis or malignancy of the liver, be evaluated under 
an appropriate diagnostic code, but that the same signs and 
symptoms must not be used as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for 
sequelae.  In addition Note 2 to this code states that, for 
the purpose of evaluating conditions under diagnostic code 
7354, "incapacitiating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  

In this regard, the Board notes that the veteran's condition 
was previously evaluated under Diagnostic Code 7345, which 
covers chronic liver disease without cirrhosis, including 
hepatitis B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, and the like, but 
excluding bile duct disorders and hepatitis C.  The criteria 
set out in Diagnostic Code 7345 are identical to the 
criteria in Diagnostic Code 7354, and add only a Note 3 that 
states that hepatitis B infection must be confirmed by 
serologic testing in order to be evaluated under Diagnostic 
Code 7345.

The medical evidence in this case consists of post service 
treatment records, and VA examinations dated in September 
2003 and March 2006.  The September 2003 VA examiner 
indicated that the veteran's claims file was available and 
reviewed in connection with the examination.  The examiner 
reviewed the veteran's medical history and examined the 
veteran.  The veteran was noted to have no nausea, vomiting, 
or diarrhea.  He did indicate some dizziness, abdominal 
cramps, and tiredness.  The examiner also noted no ascitites, 
no right upper quadrant tenderness or  pain, and no 
hepatosplenomegaly.  In addition, there was no evidence of 
muscle wasting, palmer erythema, spider angioma, jaundice, or 
pretibial edema.  The veteran was diagnosed with hepatitis C.  

The veteran was again examined by VA for his hepatitis C in 
March 2006.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination and 
report.  The veteran's medical history was noted and the 
examiner indicated that the veteran was planning to start 
interferon treatment for his condition.  The examiner also 
noted treatment and clinic notes that indicated hepatitis C 
with no evidence of cirrhosis of the liver on biopsy, among 
other findings.  These notes also indicated no shortness of 
breath or chest pain, and no heartburn regurgitation, or 
change in appetite.  In addition, no anemia was noted and the 
veteran was negative for hepatitis A and B.  The veteran was 
indicated to have thrombocytopenia, however.  The results of 
CT and liver spleen scans, as well as laboratory tests, were 
noted. Upon examination, the veteran reported stabbing pain 
in his left upper quadrant since 1975. The veteran indicated 
that this occurs daily with certain activities.  The veteran 
denied vomiting, but indicated nausea when eating.  The 
veteran stated that he did not have much of an appetite, but 
reported gaining weight.  The veteran denied melena and black 
tarry stools, but indicated that he feels tired all of the 
time.  The examiner indicated that there was no history of 
ascitites, and the veteran denied any recent hospitalizations 
related to his liver disease.  Upon physical examination, 
there were no ascitites, no definite palpable 
hepatosplenomegaly, no significant palmer erythema, no 
jaundice, bruising, or bleeding from mucus membranes.  There 
were a few tiny spider veins, but good muscle strength and no 
evidence of muscle wasting.  The veteran was confirmed to 
have hepatitis C and it was noted that the veteran was 
awaiting input regarding thrombocytopenia and 
lymphadenopathy.

The veteran's claims file also contains treatment records 
related to his hepatitis C.  These treatment records indicate 
symptoms consistent with those noted that the VA examiners 
above.  The Board notes, however that an April 2006 
evaluation confirmed that the veteran had bridging fibrosis 
consistent with cirrhosis.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's 
hepatitis C.  In order to warrant a higher evaluation under 
Diagnostic Code 7354, the veteran's condition must have been 
found to be productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Here, the veteran indicated some dizziness, 
abdominal cramps, and tiredness, but no nausea (except with 
eating), vomiting, or diarrhea.  There was also no indication 
of ascitites, right upper quadrant tenderness or  pain 
(although left upper quadrant pain was noted), and no 
hepatosplenomegaly.  The veteran was also not noted to have 
anorexia or dietary restrictions in connection with his 
condition.  Rather, the veteran was noted to have gained 
weight prior to the last VA examination.  Finally, no 
incapacitiating episodes were indicated.

While some medical reports show that the veteran does not 
have cirrhosis of the liver, an April 2006 evaluation, 
however, noted that the veteran had bridging fibrosis which 
was consistent with cirrhosis.  Even assuming that the 
veteran's hepatitis C is productive of cirrhosis of the 
liver, he does not meet the criteria for the next higher 
rating of 30 percent.  In this regard, although the medical 
evidence raises the question as to whether the veteran has 
splenomegaly, there is no evidence in any of the records of 
portal hypertension and splenomegaly with weakness, anorexia, 
abdominal pain, malaise and at least minor weight loss.  (See 
treatment reports and examination reports from 2003-2006).  
On March 2006 VA examination, it was noted that the veteran 
had a 6 pound weight loss since January.  He, however, also 
noted that he was 20 pound heavier than his normal weight and 
that his weight would fluctuate depending on whether he was 
working.  The veteran noted that he did seasonal summer work 
which kept him more active.

The Board also notes that the record does not establish that 
the schedular criteria are inadequate to evaluate the 
veteran's disability so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disability has resulted in marked interference with 
employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hepatitis C is denied.




____________________________________________
K. OSBOURNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


